 



Exhibit 10.04a
AMENDMENT TO THE
MONRO MUFFLER BRAKE, INC.
RETIREMENT PLAN
WHEREAS, Monro Muffler Brake, Inc. (the “Employer”) adopted the Monro Muffler
Brake, Inc. Retirement Plan (the “Plan”) for the benefit of its eligible
employees; and WHEREAS, the Employer wishes to amend the Plan; NOW, THEREFORE,
the Plan is hereby amended as follows:
     1. The list of Code Sections in Item (1) of the second paragraph of
Section 1.26 of the Plan is amended to include “Section 402(g)(3),” effective
for limitation years beginning after December 31, 1997.
     2. A new paragraph is added to the end of Section 3.4(c) to read as
follows, effective for limitation years beginning after December 31, 1997:
For limitation years beginning on and after December 31, 1997, for purposes of
applying the limitations described in this Section 3.4 of the Plan, compensation
paid or made available during such limitation years shall include any elective
deferral (as defined in Section 402(g)(3) of the Code).
     3. The third paragraph of Section 4.2 is amended to read as follows,
effective April 1, 2002:
If an Employer contribution is conditioned upon initial qualification of the
Plan under Code §401(a), and if the Plan does not so qualify (and provided that
the application for determination relating to initial qualification is filed by
the due date of the Employer’s return for the taxable year in which the Plan was
adopted), then this Section shall not prohibit the return of such contribution
to the Employer within 1 year after the date of denial of qualification of the
Plan.

     4. Exhibit B of the Plan is amended to read as follows, effective April 1,
1995:
EXHIBIT B
FACTORS FOR CALCULATION OF LUMP SUMS AND SECTION 415 LIMITATIONS
Mortality:
The Applicable Mortality Table as defined under Treasury Regulations §1.417(e)-1
(or successor Regulations).
Interest:
The annual interest rate on 30-year Treasury securities as specified by the
Commissioner for the month of February preceding the Plan Year of the
distribution. For purposes of these assumptions, February shall be the “lookback
month” and the Plan Year shall be the “stability period” as defined under
Treasury Regulations §1.417(e)-1.
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
31 day of July, 2002.

            MONRO MUFFLER BRAKE, INC.
      By:   /s/ Catherine D’Amico         Title: Executive Vice President —
Chief Financial Officer             

